DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 15 are objected to becuase they each refer to “Mpa” when the correct abbreviation for megapascals is “MPa.”
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6, 9–15, 22, 32–34, 37, 49 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The enablement requirement of 35 U.S.C. 112(a) requires that the disclosure provide sufficient information to enable a person of ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner should consider the Wands factors in making this determination.  MPEP 2164.01(a).  These factors include:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Id.   
Claim 1 recites:
1.  A filter media, comprising:
a PES-based fine fiber layer comprising a plurality of fine fibers comprising a polyethersulfone (PES) material;
wherein the PES material has a polydispersity index of less than 2.6; and
the PES material has an intrinsic viscosity of greater than 0.3 dL/g.

With respect to the limitation requiring that the PES material has a polydispersity index of less than 2.6 and an intrinsic viscosity greater than 0.3 dL/g, these limitations are broad, allowing the PES material to have any polydispersity index below 2.6 and any intrinsic viscosity greater than 0.3 dL/g.  
The nature of the invention involves a fine fiber layer, which can be manufactured from a polyethersulfone (PES) material using techniques such as electrospinning. The fibers can be within the nanometer range.  See Spec. filed July 23, 2020, p. 4, ll. 4–30.  
The state of the prior art indicates that there is a lower limit to the polydispersity index, and an upper limit for intrinsic viscosity for the polymer material used for electrospinning nanofibers.  For instance, Kakzau teaches that the polydispersity index for a polymer material used to manufacture electrospun nanofibers should range from 1.0 and 2.0, while the intrinsic viscosity should range between 1.0 and 4.0.  See Kakzau, US 2010/0288692 A1, [0023], [0024].  An intrinsic viscosity above 4.0 results in the electrospinning process being unable to control fiber diameter.  Id. at [0023].  Additionally, Anantharamaiah teaches that the polydispersity index for electrospun nanofibers should range from 1.6 to 5.0.  See Anantharamaiah et al., US 2014/0346107 A1, [0026].  
The level of predictability within this art is relatively low, because nanofibers are relatively delicate.  
The Applicant fails to provide much direction or working examples to instruct how to make and use a fine fiber layer with any polydispersity index below 2.6 and any intrinsic viscosity above 0.3 dL/g.  Rather, the specification merely says that the polydispersity index can range from 1.9 to 2.6 while the intrinsic viscosity ranges from 0.3 to 2 dL/g.  See Spec. p. 6, ll. 3–12, p. 7, ll. 10–28.  
As such, because the art recognizes that there is a lower limit for the polydispersity index and an upper limit for the intrinsic viscosity for the polymer used to manufacture fibers of the type described in claim 1, the Applicant’s disclosure fails to enable the full scope of the claimed range of a polydispersity index “less than 2.6” and an intrinsic viscosity “greater than 0.3 dL/g.”  To overcome this rejection, claim 1 could be amended to provide a lower limit for the polydispersity index and an upper limit for the intrinsic viscosity.
Claims 2–6, 9–15, 22, 32–34, 37, 49 and 53 are not enabled because they depend from claim 1. 
Note that the open-ended ranges in claims 2–6 are not enabled for the same reason as explained in the rejection of claim 1 above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites:
37.  The filter media of claim 33, wherein the support layer comprises synthetic fibers, cellulose fibers, and/or glass fibers.

Claim 37 is indefinite because the italicized language sets forth a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h) (claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims; a Markush grouping is a closed group of alternatives; if a Markush grouping requires a material selected from an open list of alternatives the claim should generally be rejected as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).


To overcome this rejection, claim 37 could be rewritten as:
37.  The filter media of claim 33, wherein the support layer is selected from the group consisting of synthetic fibers, cellulose fibers, and/or glass fibers.

Claim 53 recites:
53.  The filter media of claim 49, wherein the additional layer comprises spunbond fibers, meltblown fibers, natural fibers, and/or cellulose- derivative fibers.

Claim 53 is indefinite because the italicized language sets forth a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 53 could be rewritten as:
53.  The filter media of claim 49, wherein the additional layer is selected from the group consisting of spunbond fibers, meltblown fibers, natural fibers, and/or cellulose- derivative fibers.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4–6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 5 recite:
4.  The filter media of [claims 1 and 2], wherein the PES material has a polydispersity index of greater than or equal to 2.0.  

5.  The filter media of [claims 1 and 2], wherein the PES material has a polydispersity index of greater than or equal to 2.1.

Claims 4 and 5 fail to further limit the scope of claim 1, because the polydispersity index range in each claim is broader than the polydispersity index range recited in claim 1.  For claims 4 and 5, the polydispersity index ranges from 2.0 or 2.1 to infinity. For claim 1, the polydispersity index in claim 1 ranges from 0 to 2.6, because claim 1 specifies that the index is “less than 2.6.”  As such, because claims 4 and 5 includes polydispersity values outside of the range described in claim 1, claims 4 and 5 fail to further limit the scope of claim 1.  To overcome this rejection, claims 4 and 5 could be rewritten as:
4.  The filter media of claim 2, wherein the PES material has a polydispersity index of greater than or equal to 2.0 and less than 2.6.  

5.  The filter media of claim 2, wherein the PES material has a polydispersity index of greater than or equal to 2.1 and less than 2.6.

Claim 6 recites:
6.  The filter media of claim 2, wherein the PES material has an intrinsic viscosity of less than or equal to 2 dL/g.

Claim 6 fails to further limit the scope of claim 2, because the intrinsic viscosity of claim 6 is broader than the intrinsic viscosity of claim 2.  In claim 2, the intrinsic viscosity ranges from 0.35 dL/g to infinity because the intrinsic viscosity is “greater than or equal to 0.35 dL/g.”  In claim 6, the intrinsic viscosity ranges from 0 to 2 dL/g, because it is “less than or equal to 2 dL/g.”  Therefore, because the range of claim 6 includes values outside of the range in claim 2, claim 6 fails to further limit the scope of claim 2.  To overcome this rejection, claim 6 could be rewritten as:
6.  The filter media of claim 2, wherein the PES material has an intrinsic viscosity of less than or equal to 2 dL/g and greater than or equal to 0.35 dL/g.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6, 9–11, 22, 32, 33, 37, 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson et al., US 2018/0290087 A1 in view of either Kakzau, US 2010/0288692 A1 or Anantharamaiah et al., US 2014/0346107 A1.
Regarding claim 1, Higginson discloses a layer of filter media comprising a fiber web.  See Higginson [0011], [0039].  The filter media reads on the claimed “filter media.”
The fiber web of Higginson reads on the “PES-based fine fiber layer.”  See Higginson [0011].  This is because the fiber web comprises polyethersulfone fibers with a diameter ranging from 50 to 250 nanometers.  See Higginson [0011], [0014].  Fibers within this diameter range are “fine” because the Applicant’s disclosure says that the fibers in the fine fiber layer have a diameter ranging from 10 nm to 5 microns.  See Spec. filed July 23, 2020 (“Spec.”) p. 4, ll. 4–15.  The fiber web in Higginson is manufactured using an electrospinning process.  See Higginson [0012].  
The PES material in Higginson is presumed to have the same intrinsic viscosity as the PES material in claim 1, because the PES material in Higginson has substantially the same molecular weight as the PES material described in the Applicant’s disclosure.  Intrinsic viscosity is a standard measurement for polymer characteristics, and is directly proportional to polymer molecular weight.  See Tinkham et al., US 2015/0298032 A1, [0073].  The PES material in the Applicant’s disclosure has a molecular weight ranging from 21,000 to 90,000 g/mol.  See Spec. p. 9, l. 19–p. 10, l. 7.  The PES material in Higginson has a molecular weight ranging from 25 to 125 kg/mol.  See Higginson [0016].  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  See MPEP 2112.01(I).  Therefore, because the PES material in Higginson has the same molecular weight as the PES material in the disclosure, with intrinsic viscosity being directly proportional to molecular weight, the PES material in Higginson is presumed to have the same intrinsic viscosity as the PES material in claim 1.
Higginson differs from claim 1 because it fails to disclose the polydispersity index of the PES material used to manufacture the fibers.  Therefore, the reference fails to provide enough information tot teach that the PES material has a polydispersity index of less than 2.6.
But Kakzau discloses an electrospun nanofiber mat that can be used for filtration.  See Kakzau [0001]–[0002].  The polymer material used to manufacture the nanofibers has a polydispersity index ranging from 1.0 to 2.0.  Id at [0024].  This range is beneficial because an index above 2.0 results in a large, undesirable variation in the diameter of the nanofibers.  Id.
It would have been obvious for the PES material used to manufacture the fine fibers in Higginson to have a polydispersity index between 1.0 to 2.0 to prevent a large variation in the diameter of the fine fibers.  This range is within the claimed range of less than 2.6.
It also would have been obvious to use routine experimentation to optimize the polydispersity index of the PES material in Higginson, because polydispersity index is a result effective variable.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  Polydispersity index is a result effective variable because it impacts fiber diameter variation for electrospun nanofibers.  See Kakzau [0024].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed polydispersity index range of less than 2.6, because Kakzau teaches that a polydispersity index of 1.0 to 2.0 is suitable for electrospinning nanofibers, while Anantharamaiah teaches that a polydispersity index of 1.6 to 5.0 is also suitable for electrospinning nanofibers.  See Kakzau [0024]; Anantharamaiah [0026].
Additionally, even if the PES material in Higginson does not inherently have the same intrinsic viscosity as the PES material in claim 1, it would have been obvious to use routine experimentation to optimize the intrinsic viscosity of the PES material in Higginson.  See MPEP 2144.05(II).  Intrinsic viscosity is a result effective variable because it effects bead formation on nanofibers and fiber diameter variation for electrospun nanofibers.  See Kakzau [0023].  Specifically, Kakzau teaches that the intrinsic viscosity for a polymer material used in electrospun nanofibers should have an intrinsic viscosity ranging from 1.0 to 4.0.  Id.  An intrinsic viscosity below. 1.0 results in beads forming on the fibers.  Id.  An intrinsic viscosity above 4.0 results in large fiber diameter variation.  Id.  As such, when optimizing the intrinsic viscosity of the PES material in Higginson, a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of greater than 0.3 dL/g, because Kakzau teaches that an intrinsic viscosity of 1.0 to 4.0 is suitable for electrospinning nanofibers.
Note that the Applicant’s disclosure fails to show criticality for either of the claimed polydispersity index or intrinsic viscosity ranges.  Rather the specification says that the PES material from which the fine fibers are formed “may have any suitable polydispersity index” and “any suitable intrinsic viscosity.”  Spec. p. 6, ll. 3–4, p. 7, ll. 10–11.  
Regarding claims 2, 3 and 6, the PES material in Higginson is presumed to have the same intrinsic viscosity as the PES material in claims 2 and 3 because the molecular weight of the PES material in Higginson is substantially the same as the molecular weight of the PES material in Applicant’s disclosure, as explained in the rejection of claim 1 above.  If the PES material in Higginson does not have the same intrinsic viscosity, it would have been obvious to use routine experimentation to optimize the intrinsic viscosity for the reasons stated in the rejection of claim 1 above.
Regarding claims 4 and 5, it would have been obvious for the polydispersity index of the PES material in Higginson to range from 1.0 to 2.0 in view of Kakazu, for the reasons stated in the rejection of claim 1 above.  See Kakzau [0024].  The range of 1.0 to 2.0 is within the claim 4 range of greater than or equal to 2.0, and is close enough to the claim 5 range of greater than or equal to 2.1, to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
  It also would have been obvious to use routine experimentation to optimize the polydispersity index of the PES material in Higginson for the reasons stated in the rejection of claim 1 above.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of greater than or equal to 2.0 or greater than or equal to 2.1.  This is because Kakzau teaches that a polydispersity index of 1.0 to 2.0 is suitable for electrospinning nanofibers, while Anantharamaiah teaches that a polydispersity index of 1.6 to 5.0 is also suitable for electrospinning nanofibers.  See Kakzau [0024]; Anantharamaiah [0026].
Regarding claim 9, the nanofibers in Higginson are electrospun.  See Higginson [0012].
Regarding claims 10 and 11, when the electrospun fiber web of Higginson is modified to have the polydispersity index and intrinsic viscosity of claims 1 and 2, the fiber web would be expected to have the same number of macro defects as claimed.  See MPEP 2112.01(I) (where the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent).  This is because the Applicant’s disclosure says that the filter media has a low amount of macro defects because the electrospun filter material is made from a PES material with a low polydispersity index and high intrinsic viscosity. See Spec. p. 2, l. 26–p. 3, l. 4.
Also, the fiber web of Higginson has have fewer than 1,790 or 107 macro defects per square meter.  Macro defects are defined as holes and/or shot having a dimension greater than 10 microns.  See Spec. p. 12, ll. 1–3.  The fiber web in Higginson can have a maximum pore size of under 10 microns, because its maximum pore size ranges from 0.06 to 80 microns.  See Higginson [0026].  Therefore, when the maximum pore size is under 10 microns, the fiber web would have no holes greater than 10 microns.
Regarding claim 22, the PES fiber web in Higginson has a ratio of maximum pore size to mean flow pore size of 1.2 to 4.0.  See Higginson [0027].  This is within the claimed range of less than or equal to 15:1.
Regarding claim 32, the PES material in the fiber web of Higginson is an anti-static PES material.  This is because the Applicant’s disclosure indicates that any PES material is an anti-static PES material.  See Spec. p. 11, ll. 16–17.
Additionally even if the PES material is not considered to be an anti-static PES material, it would have been obvious to add an anti-static agent to the fiber web in Higginson.  This is because Kakzau teaches that an electrospun nanofiber structure used for filtration can comprise an anti-static treatment, depending on its intended use.  See Kakzau [0036].  When an anti-static treatment is applied to the PES fibers in the fiber web in Higginson, the PES material would be considered an anti-static PES material.
Regarding claim 33, the layer of filter media in Higginson comprises a support layer.  See Higginson [0039].
Regarding claim 37, the support layer comprises synthetic fibers, glass fibers, and/or cellulose fibers.  See Higginson [0042].
Regarding claim 49, the filter media of Higginson comprises a support layer, which reads on the “additional layer.”  See Higginson [0039].  
Regarding claim 53, the support layer comprises spunbond fibers, meltblown fibers, and/or cellulose fibers (which read on the cellulose-derivative fibers and the natural fibers).  Id. at [0041]–[0042].
Claims 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson et al., US 2018/0290087 A1 in view of either Kakzau, US 2010/0288692 A1 or Anantharamaiah et al., US 2014/0346107 A1, and optionally in view of Schmalz et al., US 2016/0074787 A1.
Regarding claims 12 and 13, when the electrospun fiber web of Higginson is modified to have the polydispersity index and intrinsic viscosity of claims 1 and 2, the fiber web would be expected to have the same elongation at break as claimed.  See MPEP 2112.01(I) (where the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent).  This is because the Applicant’s disclosure says that the filter media has increased elongation at break because the electrospun filter material is made from a PES material with a low polydispersity index and high intrinsic viscosity. See Spec. p. 2, l. 26–p. 3, l. 4.  Also, other structural properties that would affect elongation at break, such as the thickness of the fiber web and fiber diameter, are substantially the same in the fiber webs of Higginson and the Applicant’s disclosure.  For instance, the fiber web in the Applicant’s disclosure has a thickness ranging from 100 nm to 300 microns, while the fibers have a diameter ranging from 10 nm to 5 microns.  See Spec. p. 4, ll. 4–30.  The fiber web in Higginson has a thickness ranging from 20 nm to 20 microns, and a diameter ranging from 20 to 250 nm.  See Higginson [0014], [0024].  Therefore, because the fiber web in Higginson is manufactured using essentially the same technique to produce a fiber web with essentially the same structure as the Applicant’s fiber web, the fiber web in Higginson is presumed to have the same characteristics as the Applicant’s fiber web.  See MPEP 2112.01(I).
Additionally, it would have been obvious to use routine experimentation to determine the optimal elongation at break of the fiber web in Higginson, because elongation at break is a result effective variable as it impacts the ability of the fiber web to maintain its shape.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed elongation at break between 2% and 80% or 3% and 25%, because Schmalz discloses an electrospun filtration layer with an elongation at break ranging from 0.3% to 5.0%.  See Schmalz [0045], [0095].
Regarding claims 14 and 15, when the electrospun fiber web of Higginson is modified to have the polydispersity index and intrinsic viscosity of claims 1 and 2, the fiber web would be expected to have the same tensile strength.  See MPEP 2112.01(I) (where the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent).  This is because the Applicant’s disclosure says that the filter media has increased tensile strength because the electrospun filter material is made from a PES material with a low polydispersity index and high intrinsic viscosity. See Spec. p. 2, l. 26–p. 3, l. 4.  Also, other structural properties that would affect tensile strength, such as the thickness of the fiber web and fiber diameter, are substantially the same in the fiber webs of Higginson and the Applicant’s disclosure.  For instance, the fiber web in the Applicant’s disclosure has a thickness ranging from 100 nm to 300 microns, while the fibers have a diameter ranging from 10 nm to 5 microns.  See Spec. p. 4, ll. 4–30.  The fiber web in Higginson has a thickness ranging from 20 nm to 20 microns, and a diameter ranging from 20 to 250 nm.  See Higginson [0014], [0024].  Therefore, because the fiber web in Higginson is manufactured using essentially the same technique to produce a fiber web with essentially the same structure as the Applicant’s fiber web, the fiber web in Higginson is presumed to have the same characteristics as the Applicant’s fiber web.  See MPEP 2112.01(I).
Additionally, it would have been obvious to use routine experimentation to determine the optimal tensile strength of the fiber web in Higginson, because tensile strength is a result effective variable as it impacts the durability of the fiber web.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed tensile strength of 0.1 to 5 Mpa and 0.1 to 0.4 Mpa, because Schmalz discloses an electrospun filtration layer with a tensile strength ranging from 1.5 Newtons per 15 mm to 10 Newtons per 15 mm (0.1 to 0.667 Mpa).   See Schmalz [0044], [0095].
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Higginson et al., US 2018/0290087 A1 in view of either Kakzau, US 2010/0288692 A1 or Anantharamaiah et al., US 2014/0346107 A1 in further view of Doucouré et al., US 2016/0303498 A1.
Regarding claim 34, Higginson teaches that the average fiber diameter of the fiber web ranges from 20 to 250 nm.  See Higginson [0014].
Higginson differs from claim 34 because it fails to disclose the maximum pore size of the support layer.  Therefore, the reference does not provide enough information to teach that the ratio of average fiber diameter of the fiber web to the maximum pore size of the support layer ranges from 0.003:1 to 0.8:1, as claimed.
But the filter media in Higginson can be used for a variety of applications including for fluid, such as air water and/or oil.  See Higginson [0011]. 
Doucouré discloses a filter media that can be used for a variety of applications including liquid and air filtration.  See Doucouré [0001], [00157].  The filter media comprises a first fiber web comprising nanofibers which is supported by a second fiber web which provides mechanical support for the first fiber web.  Id. at [0013].  The second fiber web has a maximum pore size ranging from 1 to 70 microns.  Id.
It would have been obvious for the maximum pore size in the support layer of Higginson to range between 1 to 70 microns, because this value is suitable for a support layer used to provide mechanical support for a nanofiber web in a filter media used to filter liquid or air.
With this modification, the ratio of average fiber diameter of the fiber web to the maximum pore size of the support layer would range from 0.0002875:1 (25 nanometers divided by 70 microns) to 0.25:1.  While this range is not identical to the claimed range of 0.003:1 to 0.8:1, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776